PER CURIAM.
The National Labor Relations Board has petitioned for the enforcement of its order against the Sherwin-Williams Company. The company opposes the petition principally upon the ground that the fact findings upon which the order is based are not supported by substantial evidence. Our examination of the record satisfies us that this contention is wholly without merit and that, on the contrary, the evidence and the inferences fairly to be drawn therefrom abundantly support the Board’s findings. The Board’s conclusions and order follow from its findings upon principles now so well established in the law as to require no reiteration here.
A decree enforcing the order of the Board will be entered.